Citation Nr: 9901337	
Decision Date: 01/20/99    Archive Date: 01/22/99

DOCKET NO.  93-00 142	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for a heart condition, to 
include a myocardial infarction (heart attack) and coronary 
artery disease.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Thomas A. Yeager, Associate Counsel



INTRODUCTION

The veteran had active military service from April 1951 to 
April 1955, and from March 1958 to May 1981.

This appeal arises from a September 1991 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Houston, Texas, which denied service connection for a 
heart attack.  The veterans appeal was previously at the 
Board in October 1994 and December 1997, at which times it 
was remanded for additional development of medical evidence.  
That development has been completed, and the case returned to 
the Board for further appellate review.  

The Board notes that the ROs most recent (July 1998) 
supplemental statement of the case (SSOC) revised its 
characterization of the issue under consideration from 
service connection for a heart attack to service connection 
for coronary artery disease.  To ensure that the scope of the 
condition addressed by this decision is clear, the Board has 
styled the issue as entitlement to service connection for a 
heart condition, to include a myocardial infarction (heart 
attack) and coronary artery disease.


CONTENTIONS OF APPELLANT ON APPEAL

The veteran contends that the RO erred in denying the benefit 
sought on appeal.  He maintains, in essence, that he suffered 
a myocardial infarct (heart attack) in 1979, during active 
military service, manifested by substernal chest pain or 
angina.  Accordingly, a favorable determination is requested.


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veterans 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that a preponderance of the 
evidence is against the veterans claim for service 
connection for a heart condition, to include a myocardial 
infarction (heart attack) and coronary artery disease.


FINDINGS OF FACT

1.  All evidence necessary for an equitable determination of 
the veterans appeal has been obtained by the RO.

2.  The chest pain experienced by the veteran during his 
active duty is not related to the inferior wall myocardial 
infarction with peri-infarct reversible ischemia diagnosed in 
May 1991.


CONCLUSION OF LAW

A heart condition, to include a myocardial infarction (heart 
attack) and coronary artery disease, was not incurred during 
active military service.  38 U.S.C.A. §§ 1110, 5107 (West 
1991 & Supp. 1998); 38 C.F.R. § 3.102, 3.303 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran has claimed entitlement to service connection for 
heart condition, which the Board deems to include a 
myocardial infarction (heart attack) and coronary artery 
disease.  As a preliminary matter, the Board finds that the 
veterans claim is well-grounded within the meaning of 
38 U.S.C.A. § 5107(a).  See Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990); Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).  That is, the Board finds that the veteran has 
presented a claim which is not implausible when his 
contentions and the evidence of record are viewed in the 
light most favorable to the claim.  The Board is also 
satisfied that all relevant facts have been properly and 
sufficiently developed.  Accordingly, no further assistance 
to the veteran is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107(a).

The veterans service medical records show no reported 
complaint, diagnosis, or treatment of a heart disorder, to 
include chest pain, except for a single notation on the 
February 1981 examination report incident to his retirement 
from the U. S. Air Force (USAF).  This notation, included in 
the section entitled Notes and Significant or Interval 
History stated that the veteran experienced [p]ain in 
chest 1979, etiology unknown, possibly due to indigestion, 
all EKGs have been normal no recurrence.  The veteran 
underwent electrocardiogram (EKG or ECG) testing on at least 
11 occasions in service, all of which indicated normal 
results.  In addition, the retirement examination noted that 
the veterans heart was normal, with normal pulmonary 
function screening.

Also contained in the veterans claims file is a March 1992 
statement by Charles L. Wilson, M.D. and Major Mark P. 
Robbins, Medical Corps, USAF, both of the Department of 
Primary Care at Wilford Hall USAF Medical Center.  This 
statement notes the veterans history of having first 
reported chest pain symptoms in 1974, while stationed in the 
United Kingdom.  It also reports that the results of a 
thallium stress test (which is of record) conducted in May 
1991 showed an inferior wall myocardial infarction of 
undetermined age, and peri-infarct reversible ischemia.  The 
veteran also reported having had multiple similar symptomatic 
episodes in 1978 and 1979.

The memorandum requests that VA on review of his past 
active duty medical records at time of retirement [] 
favorably consider his mention of recurrent chest pains which 
he did not know since he is not a physician . . . he didnt 
know whether they were angina or not.  Certainly, the 
episodes that he describes to me are.

Partially in consideration of the statement by Drs. Wilson 
and Robbins, the veterans case was first remanded in October 
1994, to assess the likelihood that the veterans chest 
pains in service represented angina or any other early 
manifestations of the later diagnosed heart disease.  In 
January 1995, a VA physician examined the veteran, including 
performing clinical and X-ray examinations.  However, as his 
report did not fully address the issue of the etiology of the 
veterans current heart disease, the RO returned the claims 
file to the examiner in January 1996 for additional 
development.  Therefore, in January 1996, the examiner filed 
a diagnosis addendum, as follows:

It is my opinion that it is very 
difficult to establish the onset of the 
patients coronary artery disease.  His 
medical record has a tendency to lead the 
onset of the symptoms in early 1991, 
although the veteran has referred to 
hav[ing] the same symptoms back in 1974.  
It is not clear why he was asymptomatic 
for about 12 years from 1979 up until 
1991 when definitely he was found to have 
coronary artery disease.  No history is 
recorded of this condition prior to 1991.

In December 1997, the Board deemed that this opinion failed 
to adequately address the question asked in its October 
remand as to the likelihood that the veterans chest pains in 
service represented angina or any other early manifestations 
of the later diagnosed heart disease.  Accordingly, the claim 
was again returned to the RO for a medical opinion more 
clearly discussing and identifying the probable etiology of 
the veterans current heart disease.

In May 1998, the veteran received a heart and 
hypertension examination at the VA Tejeda Outpatient Clinic 
in San Antonio, Texas.  The examiner reported reviewing the 
veterans medical records prior to the examination.  In this 
regard, the veterans representative has asserted that the 
examiners failure to specifically refer to a review of the 
claims file, Drs. Wilson and Robbins March 1992 statement, 
or the January 1995 VA opinion renders the May 1998 
examination report inadequate.  The Board, however, finds the 
reference to medical records to be inclusive, rather than 
exclusive, and concludes that the examiner has fully 
addressed all of the issues raised by the March 1992 
statement.

At the May 1998 examination, the veterans prior medical 
history was reviewed, including his reports of chest pain 
beginning in 1974 and very infrequently thereafter until 
1979, at which time he reported multiple incidents of chest 
pain over the course of four to five months.  The pains were 
sharp and lasted 2-3 minutes, but did not cause the veteran 
to seek medical treatment (since he assumed them to be 
epigastric symptoms).  All EKGs prior to 1991 were normal.

The examiner noted that:

[C]ardiac history included a workup for angina in 
1991.  At that time, he was placed on Cardizem for 
anginal symptoms.  A Bruce exercise treadmill test 
in 1991, while on Cardizem was negative.  He 
subsequently held his Cardizem for a number of days 
and then repeated the treadmill with thallium.  On 
this treadmill, off of medications, the treadmill 
was positive for ECG changes.  Thallium portion 
showed a fixed inferior defect consistent with a 
previous inferior myocardial infarction.  The 
patient was placed back on his Cardizem until 
approximately 1994, when the Cardizem was switched 
to Norvasc. . . . At present, he states he is 
angina free, however his activity is limited by his 
lower extremity claudication.

Objective examination noted a regular cardiovascular rate and 
rhythm with a normal S1, S2, no S3 and an S4 auscultated.  
There was no appreciable murmur.  Point of maximal impulse 
was normal in size and position, with no RV lift noted.  
There was peripheral edema in the lower extremities, with 
distal pulses 1 to 2+ in the lower extremities and 2+ in the 
upper extremities.  EKG testing revealed a normal sinus 
rhythm with a rate of 72.  There were no diagnostic Q waves 
consistent with myocardial infarction, and the EKG was 
assessed as an essentially normal tracing.

The examiners diagnoses were:

1.  Coronary atherosclerotic disease, 
status post inferior wall myocardial 
infarction per thallium study of 1991.  
Patient is currently angina free.  No 
signs of congestive heart failure 
symptomatology or clinical signs of 
congestive heart failure at present.
2.  Peripheral vascular disease, status 
post abdominal aortic aneurysm repair 
with lower extremity revascularization.
3.  Essential hypertension controlled on 
current medical regimen.

The examining physician added his opinion, as diagnosis 
number four, that [e]ven though the patient did experience 
chest pain[s] back in 1974, these were atypical for classical 
anginal symptoms.  Furthermore, the only evidence of coronary 
artery disease at all in this patient, is a single thallium 
scan back in 1991.  His electrocardiogram now, does not 
correlate with an inferior wall myocardial infarction.

VA may pay compensation for disability resulting from 
personal injury or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. § 1110.  To establish service 
connection for a claimed disability, the evidence of record 
must demonstrate that a particular injury or disease 
resulting in current disability was incurred coincident with 
service in the Armed Forces.  See 38 C.F.R. § 3.303(a) 
(emphasis added).  If a condition noted during service is not 
shown to be chronic, then generally a showing of continuity 
of symptoms after service is required for service connection.  
38 C.F.R. § 3.303(b).  For disorders subject to presumptive 
service connection, the nexus requirement may be satisfied by 
evidence of manifestation of the disease to the required 
extent within the prescribed time period, if any.  See Traut 
v. Brown, 6 Vet. App. 495, 497 (1994); Goodsell v. Brown, 5 
Vet. App. 36, 43 (1993).

Based on its review of the medical records summarized above, 
the Board concludes that a preponderance of the evidence 
supports a finding that the veterans reported in-service 
chest pain is not related to any currently existing heart 
condition.  The Board has carefully considered Drs. Wilson 
and Robbins March 1992 statement that recurrent chest pains 
in 1974 and 1978-1979 appear to have been angina.  However, 
the remainder of the medical evidence of record tends to 
suggest a contrary conclusion.  As noted by the VA examiner 
in May 1998, the single piece of diagnostic testing evidence 
supporting the finding of an old myocardial infarction is the 
1991 thallium scan.  Those results have not been replicated, 
either on any prior or subsequent EKG, both of which are 
numerous.  In addition, the May 1998 VA examiner has reported 
that the veterans chest pain in 1974 was atypical for 
classical anginal symptoms and the veteran is presently 
angina-free.

The Board does not find that it is required to apply the 
evidentiary equipoise rule in this instance, which mandates 
that where the evidence is balanced and a reasonable doubt 
exists as to a material issue, the benefit of the doubt shall 
be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  A 
reasonable doubt is a substantial doubt, within the range of 
probability, and not intended to be a means for reconciling 
conflicting or contradictory evidence.  Id.  Where there are 
two permissible views of the evidence of record, the 
benefit of the doubt requirement does not preclude the Board 
from making a properly supported and reasoned decision 
that a fair preponderance of the evidence weighs against the 
veterans claim.  Id., at 58.

Accordingly, the Board finds that the veteran did not incur 
or aggravate a heart condition during his active military 
service, including either a myocardial infarction or coronary 
artery disease.  Service connection must therefore be denied.


ORDER

Service connection for a heart condition, to include a 
myocardial infarction (heart attack) and coronary artery 
disease, is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans Appeals.



- 2 -
